Case 2:19-cr-OOO46-SI\/|.] ECF No. 10 filed 03/06/19 Page|D.ZO P'age 1 of
of

 

 

 

 

 

AO |99C [Rev. 09./08) Advice ochnalties Page Pagcs
ADVICE oF PENALTIES AND sANC'rroNs 11 11 '!,,, 1
Lll 1-.'- .....
_ 1 ' '»1.‘=11;1:.=
TO THE DEFENDANT: USA v_ inter ALL 511 ff/-\§l<n\/ ' ‘;Z_ 5 'ui'tl
You ARE ADvrsED or run FoLLoWrNG PnNAeres AND sANCrroNs- " "*` a ft GB.- D o 0 ‘i~(a 511/l J
ii OK"""' b"'nsiuwr UW

Violatiug any of the foregoing conditions of release may result 1n the immediate rssuance of 11 warr anthor your arrest a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is 1111 additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (r'.e., in addition to`) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a 3250,000 fine, or both, to: obstruct a criminal irrvestigntion;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against awitness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim juror, informant or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing

If, after release, you knowingly fail to appear as the conditions of release rcquirc, or to surrender to serve a sentence,
you may be prosecuted for faiiing to appear or surrender and additional punishment may be imposed if you are convicted of:

{1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined _

not more than SZSO,UOO or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or n1ore, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony H you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A tenn of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receivc. Irr
addition, a failure to appear or surrender may result in the forfeiture of any bond posted

Acknowledgment of the Defendant

l acknowledge thatl am the defendant 111 this case and that I am aware of the conditions of release l promise to obey all conditions
of release to appear as directed and surrender to serve any sentence imposed lam aware of the pen and sanctions set forth above.

  

interpreted by (if applicable):

 

Defe‘nd`rmr 's‘ Signa!m'e

(Sign and Print Narne)

Directions to tire United Stzrtes Marshal

(_)< Tlre defendant is ORDERED released after processing V" \5'€“.#-> \J-§l"O C¢F~ C`AN /}-HL()C
6 U¢L"¢` L=~\ § /wJ/v\ ’E`¢Jx-W<-
The United States marshal is OR_DERED to keep the defendant in custody until notified by the clerk or judge that the defendant

( has posted bond and/or complied with all other conditions for reiease. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified

Date: Z/A//q

 

 

?W l Oj"cer s S:gnnnrre
JOHN T. R DGERS, U. S. MAGISTRATE JUDGE

P11'111'ed mims and fide

DlS'l'RIBUTiON: COURT DEI"ENDANT PR_ETRIAL SERVICE U.S. A'l_l'ORNEY U.S. MARSHAL

